             Case 5:17-cv-00220-LHK Document 1505 Filed 06/12/19 Page 1 of 2



 1   EIMER STAHL LLP
     Nathan P. Eimer
 2   neimer@eimerstahl.com
     Brian Y. Chang (SBN 287757)
 3   bchang@eimerstahl.com
     224 South Michigan Avenue
 4   Suite 1100
     Chicago, IL 60604
 5   Phone: (312) 660-7600
     Fax: (312) 692-1718
 6
     Attorneys for LG Electronics, Inc.
 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN JOSE DIVISION

12
      FEDERAL TRADE COMMISSION
13                                                Case No. 5:17-CV-00220-LHK-NMC

14                  Plaintiff,                    [PROPOSED] ORDER GRANTING
      v.                                          MOTION OF LG ELECTRONICS, INC.
15                                                FOR LEAVE TO FILE BRIEF AS
                                                  AMICUS CURIAE
      QUALCOMM INCORPORATED,
16                                                IN OPPOSITION TO QUALCOMM’S
      a Delaware corporation,                     MOTION TO STAY THE JUDGMENT
17                                                PENDING APPEAL
                    Defendant.
18

19

20

21

22

23

24

25

26

27

28
             Case 5:17-cv-00220-LHK Document 1505 Filed 06/12/19 Page 2 of 2



 1          LG Electronics, Inc. (“LGE”) has filed a Motion for Leave to File a Brief as Amicus Curiae in

 2   Opposition to Qualcomm’s Motion to Stay the Judgment Pending Appeal. Having reviewed the

 3   Motion and Amicus Curiae Brief, and for good cause showing, the Court hereby GRANTS

 4   LGE’s Motion.

 5          IT IS SO ORDERED.

 6   DATED: June ___,
                  12 2019.
 7                                                         ____________________________
                                                           LUCY H. KOH
 8                                                         United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING MOTION OF LG ELECTRONICS, INC. FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE
     Case No. 5:17-CV-00220-LHK-NMC                                                                      1
